Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claims 1-20 are pending and have been examined on the merits.
		
EXAMINER’S COMMENT
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment is presented to address mere grammatical and formal matters not affecting the scope of the invention as claimed. 


 In the Claims:


Claims 1-20 have been amended to read as follows:
--
1. A nutraceutical supplement comprising effective amounts of: white kidney bean extract powder, green tea extract powder, green coffee bean extract powder, Garcinia cambogia extract powder, L-carnitine, and Guarana extract powder.

2. The nutraceutical supplement of claim 1, further comprising an amount of a composition selected from the group consisting of: ginger root powder, dandelion root, capsicum cayenne powder, licorice root powder, ascorbic acid, d-calcium pantothenate powder, pyridoxine HCl powder, potassium chloride, magnesium carbonate, and chromium yeast powder, Gymnema sylvestre extract powder, and combinations thereof.

3. The nutraceutical composition of claim 1, wherein the white kidney bean extract powder is from seeds obtained by a 10-15:1 extraction, and which contains -amylase inhibitors protein within the range of approximately 10-25 percent total mass of the white kidney bean extract powder.

4. The nutraceutical composition of claim 1, wherein the green tea extract powder is from leaves and contains 50-55% of tea polyphenols, 30-35% of total catechins, and 15-20% EGCG within the range of approximately 12-20 percent total mass of the green tea extract powder.

5. The nutraceuticals composition of claim 1, wherein the green coffee extract powder is from seeds and contains 45-55% of chlorogenic acid (CGA), wherein the dry weight loss composition is within the range of approximately 5-10 percent of the total mass of the green coffee bean extract powder.

6. The nutraceutical composition of claim 1, wherein the Garcinia cambogia extract powder is from fruit and contains 45-55% hydroxycitric acid (HCA) in a quantity within the range of approximately 10-15 percent total mass of the Garcinia cambogia extract powder.

7. The nutraceutical composition of claim 1, wherein the L-carnitine contains 99% of L-carnitine.

8. The nutraceutical composition of claim 1, wherein the Guarana extract powder is from seeds and contains polyphenols and catechins and contains no more than 10-22% of caffeine and the polyphenols are within the range of approximately 2-5 percent total mass solid, dried Guarana seeds extract.

9. The nutraceutical composition of claim 2, wherein the ginger is from root and contains zingiberol and shogaol within the range of approximately 1.5-5 percent total mass of the ginger.

10. The nutraceutical composition of claim 2, wherein the dandelion root extract ratio is 3-4:1 and contains sesquiterpenes, saponins, flavonoids, alkaloids, and phenols, and combinations thereof, within the range of approximately 0.5-1 percent total mass of the dandelion.

11. The nutraceutical composition of claim 2, wherein the capsicum cayenne powder is extracted from fruit and contains 30,000-60,000 Scoville Heat Units (SHU) of capsaicin and dihydrocapsaicin within the range of approximately 1-2 percent total mass solid, dried capsicum cayenne.

12. The nutraceutical composition of claim 2, wherein the licorice root contains glycyrrhizic acid within the range of approximately 0.5-1 percent total mass of the licorice.

13. The nutraceutical composition of claim 2, wherein the Gymnema sylvestre extract powder is from leaves and contains 20-30% gymnemic acids within the range of approximately 5-10 percent of the total mass solid of the Gymnema Sylvestre extract powder.

14. The nutraceutical composition of claim 1 further comprising water soluble vitamins selected from the group consisting of ascorbic acid (vitamin C), d-calcium pantothenate (vitamin B5), and pyridoxine (vitamin B6) within the range of approximately 1-2 percent total mass solid, ascorbic acid having 100% of vitamin C, in a quantity within the range of approximately 0.1-0.2 percent total mass solid, d-calcium pantothenate having 92% of vitamin B5, and in a quantity within the range of approximately 0.1-0.2 percent total mass solid, pyridoxine having 82% of vitamin B6.

15. The nutraceutical composition of claim 1, further comprising minerals include potassium chloride, magnesium carbonate, and chromium yeast, wherein the dry weight loss compositions suitable for health benefits, are in a quantity within the range of approximately 1.5-4 percent total mass solid, potassium chloride, in a quantity within the range of approximately 1.5-4 percent total mass solid, magnesium carbonate, and in a quantity within the range of approximately 3-5 percent total mass solid, chromium yeast having a concentration of about 2000 ppm Cr.

16. A nutraceuticals supplement comprising, as % total mass of total dietary composition effective amounts of grape seed, ginseng, garlic, rosehips, decaffeinated green tea, Astragalus, cat's claw, beta glucan yeast, reishi, shitake, maitake, Agricus blazei, turkey tail, cordyceps, and coenzyme Q10 (CoQ10) including analogs, derivatives, and combinations thereof.

17. The nutraceuticals composition of claim 16, wherein
the grape seed extract is Vitis vinifera containing 95% of proanthocyanidins, 
the ginseng is Panax ginseng extract containing 30.0% ginsenosides;
the garlic is Alliwn sativrun L. extract containing 0.2% Allicin, 
the rosehips is Rosa canina powder;
the green tea is a Camellia Sinensis decaffeinated extract containing 50% of ETGCG, 
the Astragalus is Astragalus membranaceus extract 5:1, 
the cat's claw is Uncaria toinentosa extract containing 3.0% oxindole; 
the yeast is beta glucan yeast containing 20% of glucans, 
the reishi mushroom is Ganoderma lucidum extract 4:1;
the shitake is Lentinus edodes extract 18:1 containing 10% polysaccharides, 
the maitake is Grifola frondosa extract 4:1, 
the Agricus blazei is Agaricus Blazei Murill extract 4:1, 
the turkey tail is Trametes versicolor extract 16:1, containing 25% polysaccharides,
the cordyceps is Cordyceps sinensis extract containing 7% of cordycepic acid, and 
the Coenzyme Q10 is Ubidecarenone containing 98-100% of CoQ10, and 
combinations thereof.

18. The nutraceutical composition of claim 16, where the composition is a dry weight-loss composition suitable for immunity support, anti-inflammatory, antimicrobial, antioxidation, and anti-aging which is in a quantity within the range of approximately percent total mass solid, dried grape seed extract 5-10%, ginseng extract 3-6%, garlic extract 7-12%, rosehips extract 1-4%, green tea extract 5-10%, Astragalus extract 7-10%, cat's claw extract 2-5%, beta glucan yeast extract 2- 5%, reishi extract 1-5%, shitake extract 1-5%, maitake extract 0.5-2%, Agricus blazei extract 1- 5%, turkey tail extract 2-5%, Cordyceps extract 1-5%, and CoQ10 4-8%, and combinations thereof.

19. The nutraceutical composition of claim 16, wherein (i) the daily dosage for the composition is one to six servings, respectively 0.775 grams to 4.65 grams; (ii) one to two servings, respectively 0.775 grams to 1.55 grams of the composition, is consumed with 200 ml of water in the morning; and (iii) another one to two servings, respectively 0.775 grams to 1.55 grams of the composition, is consumed with 200 ml of water at noontime or mid-day.

20. The nutraceuticals composition of claim 16, wherein (i) daily dosage for the composition is two to eight servings, respectively 1.3 grams to 5.2 grams; (ii) wherein two to four servings respectively 1.3 grams to 2.6 grams the composition are consumed with 200 ml of water in the afternoon; and (iii) and another two to four servings respectively 1.3 grams to 2.6 grams of the composition are consumed with 200 ml of water before bed time.
--

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a composition in a nutraceutical form, the composition comprising amounts of (i) white kidney bean extract powder, green tea extract powder, green coffee bean extract powder, Garcinia cambogia extract powder, L-carnitine, Guarana extract powder, and combinations thereof or (ii) grape seed, ginseng, garlic, rosehips, decaffeinated green tea, Astragalus, cat's claw, beta glucan yeast, reishi, shitake, maitake, Agricus blazei, turkey tail, cordyceps, and coenzyme Q10 – which is not taught or reasonably suggested by the prior art.  The closest reference is considered for example Udani et al (Nutrition J.,2009, 8(52); IDS), which teaches white bean extract in a dietary (bread) composition, however, the reference does not teach a composition in the form of a nutraceutical multicomponent composition, as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655